ON PETITION FOR REHEARING
Cleveland Cory, Clarence E. Wicks, and Robert H. Huntington, Portland, Oregon, contra.
Before Perry, J., presiding, and Sloan, O’Connell, Goodwin, Denecke, Holman and Lusk, Justices.
O’CONNELL, J.
Defendants seek a modification of the mandate in which we directed the trial court to enter judgment for plaintiff as prayed for in its complaint.
Our mandate was predicated upon the assumption that there was no evidence to support any part of defendants’ counterclaim. We are now convinced that this assumption was erroneous and that the trial judge as the trier of fact could find that plaintiff’s violation of the agreement resulted in a loss to defendants. Therefore, the mandate is modified as follows: The cause is remanded with directions to make findings as to the difference, if any, between the prices paid by defendants and the prices plaintiff charged those *178nonsubsidiary customers who were within the terms of the agreement, and also the amount to be credited to defendants on account of the price reduction secured by plaintiff from its suppliers.
Petition for rehearing denied; decree modified.